 1
 2
 3
 4
 5
 6
 7
 8
 9              IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. ED CV 19-1812 FMO (MRW)
13   MICHAEL L., 1
                                               ORDER DISMISSING ACTION
14                      Plaintiff,
                                               WITH PREJUDICE
15                 v.
16   ANDREW SAUL, COMMISSIONER,
17                      Defendant. 2
18
19         The Court dismisses the action pursuant to Federal Rule of Civil

20   Procedure 41 for failure to prosecute.

21                                         ***

22         1.     This is an appeal from the denial of Social Security disability

23   benefits. Plaintiff is a pro se litigant in the action.

24
25         1   Partially redacted in compliance with Federal Rule of Civil
     Procedure 5(c)(2)(B) and the recommendation of the Committee on Court
26   Administration and Case Management of the Judicial Conference of the United
     States.
27
           2  Per Federal Rule of Civil Procedure 25(d), Commissioner Saul is
28   automatically substituted in this action.
 1         2.    Magistrate Judge Wilner granted Plaintiff’s request for IFP
 2   status. (Docket # 5.) Judge Wilner directed Plaintiff to submit a request to
 3   the U.S. Marshals Service for service of process on the government or serve
 4   the complaint in compliance with Federal Rule of Civil Procedure 4.
 5   (Docket # 6 (citing 28 U.S.C. § 1915 and Rule 4).)
 6         3.    Plaintiff failed to file a timely request with the Marshals
 7   Service. Judge Wilner issued another order directing Plaintiff to serve the
 8   complaint directly. (Docket # 7.) The order expressly advised Plaintiff that
 9   failure to comply would result in a recommendation under Rule 41 that the
10   matter be dismissed for failure to prosecute or obey court orders. The order
11   cited the Ninth Circuit’s recent opinion (Applied Underwriters, Inc. v.
12   Lichtenegger, 913 F.3d 884 (9th Cir. 2019)) regarding dismissal of civil
13   actions. (Id.)
14         4.    The Court sent that order to Plaintiff’s current address of
15   record. The post office returned the order as undeliverable. (Docket # 8.)
16         5.    Judge Wilner then issued an order to show cause why the
17   action should not be dismissed for Plaintiff’s failure to update his mailing
18   address. (Docket # 9.) The post office returned that order as undeliverable,
19   too. (Docket # 10.)
20         6.    To date, Plaintiff has not responded to any of the Court’s
21   orders. He also has not served the complaint on the government.
22                                        ***
23         7.    Rule 41(b) provides that if a plaintiff “fails to prosecute or to
24   comply with these rules or a court order, a defendant may move to dismiss
25   the action or any claim against it.” Dismissal also may be ordered by the
26   Court sua sponte. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
27
28

                                             2
 1         8.    Dismissal of a civil action under Rule 41 may be appropriate to
 2   advance the public’s interest in the expeditious resolution of litigation, the
 3   court’s need to manage its docket, and to avoid the risk of prejudice to
 4   defendants. Omstead v. Dell, Inc., 594 F. 3d 1081, 1084 (9th Cir. 2010).
 5   Additionally, a court should consider the public policy favoring disposition
 6   of cases on their merits and the availability of less drastic alternatives in
 7   its evaluation. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
 8         9.    Further, Local Rule 41-6 provides in pertinent part:
 9               A party proceeding pro se shall keep the Court and
                 opposing parties apprised of such party’s current
10               address and telephone number[.] If mail directed by
                 the Clerk to a pro se plaintiff’s address of record is
11
                 returned undelivered by the Postal Service, and if,
12               within fifteen (15) days of the service date, such
                 plaintiff fails to notify, in writing, the Court and
13
                 opposing parties of said plaintiff’s current address,
14               the Court may dismiss the action with or without
                 prejudice for want of prosecution.
15
           10.   The dismissal of an action based on a litigant’s failure to
16
     inform a district court of his or her address is reviewed for abuse of
17
     discretion. Carey, 856 F.2d at 1440; Hickman v. County of Butte, 586 F.
18
     App’x 285 (9th Cir. 2014) (same).
19
                                          ***
20
           11.   In the present action, the Court finds dismissal is appropriate
21
     under Rule 41(b) and Local Rule 41-6. Plaintiff failed to provide the Court
22
     with up-to-date contact information. As a result, several orders of this
23
     Court were returned as undeliverable. The magistrate judge previously
24
     issued an OSC and gave Petitioner ample opportunity to update his
25
     address with the Court as required by Local Rule 41-6. Plaintiff’s failure to
26
     do so – because that order came back to the Court, too – demonstrates that
27
     he has no interest in advancing the action here.
28

                                             3
 1         12.   By contrast, the Court, the defense, and the public have a
 2   strong interest in terminating this action. Omstead, 594 F. 3d at 1084.
 3   This is particularly true given that Plaintiff effectively chose to abandon
 4   his case by failing to update this Court with his current whereabouts,
 5   thereby preventing any feasible advancement of the matter.
 6         13.   Furthermore, because Plaintiff is a pro se litigant who did not
 7   abide by the Court’s recent orders, no sanction short of dismissal will be
 8   effective in moving this case forward. Carey, 856 F.2d at 1440.
 9         Accordingly, for the reasons discussed above, this action is
10   DISMISSED with prejudice. See Fed. R. Civ. P. 41(b) (dismissal under rule
11   ordinarily “operates as an adjudication on the merits”).
12         IT IS SO ORDERED.
13
14
15           January 21, 2020
     Dated: __________________            _______________________________
                                                       /s/
                                          HON. FERNANDO M. OLGUIN
16
                                          UNITED STATES DISTRICT JUDGE
17
18
     Presented by:
19
20
21   ____________________________________
     HON. MICHAEL R. WILNER
22   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                             4
